Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a response to U.S. Patent Application No. 17/044,334 filed on 10/01/2020 in which Claims 1 – 7 were filed for examination.  
	This Application is a 371 of PCT/JP2019/014467 filed on 04/01/2019 which Claim priority to JP2018-071308  filed on 04/03/2018.

Status of the Claims
	Claims 1 – 7  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second, Claims 1 – 4 are rejected under 35 U.S.C. 101 and Claims 1 – 7 are rejected under 35 U.S.C. 103 paragraph.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 has been entered and considered by the examiner.

Title of the Invention
37 C.F.R. 1.72(a) states:  "The title of the invention may not exceed 500 characters in length and must be as short and specific as possible" (emphasis added).  Thus, the title of the invention is not sufficiently descriptive.  A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In summary claims 1 – 7 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim1 recites “…in which a phrase based on dependency between words is taken into consideration” this claim language is indefinite because it is unclear how the system is taking in consideration a phrase based on dependency between words. 
Claim 2, recites similar claim language, accordingly, claim 2 is also indefinite.
For purposes of examination, the examiner interpreted the claim as having a model that can match identified phrases as discussed in Tablan.

Claim 1 further recites “…the joint probability-related information serving as information related to a joint probability, the joint probability serving as a probability of appearance of each tag in which appearance frequencies of a plurality of consecutive tags associated with pieces of word-related information of a plurality of consecutive words in each text are taken into consideration” this claim language is indefinite because it is confusing and it is unclear how the system is taking in consideration each tag.
Furthermore, it appear that the claim language is directed to a probability associated with the appearance of a tag, however, when reading the claim is not clear if the joint probability is associated with only one tag of a plurality of tags or if the joint probability is the combination of the probabilities associated with a plurality of tags. 
The claims is being interpreted as determining as a value associated with the appearance of the tags as discussed in Daianu.

Claim 3, recites “wherein the number of pieces of the word-related information of each word in a case where an amount of the learning data is greater than a predetermined reference value is made larger than the number of pieces of the word-related information of each word in a case where the amount of the learning data is equal to or less than the predetermined3Docket No. 14979US01 Preliminary Amendmentreference value by including part-of-speech information of a narrow category of the part-of- speech information included in the word-related information of each word in the case where the amount of the learning data is equal to or less than the predetermined reference value”, this claim language is indefinite, because it is unclear and difficult to understand, it appear to be a literal translation into English from a foreign document. The claim is in narrative form involving comprising multiple clauses without punctuation marks to separate the multiple clauses. 
For purposes of examination the examiner considered the claims as having an amount of learning data that is associated with a category. As discussed in Tablan and Daianu. 

Claim 4, incorporate claim 1, accordingly Claim 4 is also indefinite.
Claim 5 recites similar claim language as Claim 1, Accordingly, Claim 5 is also indefinite.
Claim 6 recites similar claim language as claim 4, Accordingly, Claim 6 is also indefinite.
Claim 7 incorporate claim 5, Accordingly, Claim 7 is also indefinite.

The term “likely” in claims 4 and 6 is a relative term which renders the claim indefinite. The term “likely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In summary, Claim 1 recites a “tagging model generation apparatus” that comprises a “a learning section” and a “storage section”.  The Specification of the present application fails to expressly limit any of the recited components to a computer hardware embodiment. Thus, for purposes of examination, the examiner will interpret each of these elements merely as computer software elements. Thus, the recited “apparatus”  is software per se.
Accordingly, the “tagging model generation apparatus” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” and Claim 1 fails to recite statutory subject matter, as defined in 35 U.S.C. 101.
                Claims 2 – 3 merely recite either electronic data or functions performed by the software. Thus, Claims 2 – 3 do not further define the recited “apparatus” as being within a statutory process, machine, manufacture or composition of matter.
                Accordingly, Claims 2 – 3 fail to recite statutory subject matter as defined in 35 U.S.C. 101.
	
	Claim 4, recites a “tagging apparatus” that incorporates Claim 1 and additionally comprises “ a tagging section” and a “output section”. The Specification of the present application fails to expressly limit any of the recited components to a computer hardware embodiment. Thus, for purposes of examination, the examiner will interpret each of these elements merely as computer software elements. Thus, the recited “apparatus”  is software per se.
Accordingly, the “tagging apparatus” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” and Claim 4 fails to recite statutory subject matter, as defined in 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tablan et al. (US 10,963,497) (hereinafter, Tablan) in view of Daianu et al. (US 2019/0188326) (hereinafter, Daianu).

Regarding Claim 1, Tablan teaches a tagging model generation apparatus (See Tablan’s abstract and Col. 3 lines 6 – 10) comprising: 
a learning section that generates a tagging model by using inputted learning data (Tablan in Col. 3 lines 30 – 35 and Fig. 1, teaches that during a training process the system trains (130) one or more classifiers to determine a query type using input query text. The system may also train (132) a plurality of type-specific machine learning models that can be used identify text portions corresponding to entity mentions in input query text),the learning data being a plurality of pieces of text-related information corresponding to a plurality of pieces of text (Tablan in Col. 3 lines 48 – 51, further teaches that the training of the classifier/models may use various machine learning techniques and may involve training fata made up from previously answered queries. Tablan in Col. 13 lines 44 – 57 and Fig. 3B – 3C, further teaches that during training, the query type for each previous query is known. Thus, the data in the overall training corpus 320 may be divided by which previous queries belong to which query type. For example, type 1 training corpus 330-1 will include data 340-1 for previous queries of type 1 (e.g., determining a capital city), type 2 training corpus 330-2 will include data 340-2 for previous queries of type 2 (e.g., determining a spouse), and so on for all the different query types), each of the plurality of pieces of text-related information serving as information related to the text (Tablan in Col. 13 lines 20 – 25 and Fig. 3A, further teaches that for Previous Query 1, the system may know the previous query text 302, feature data 304, answer 306, and type 308. While this data may be system generated, a human operator/annotator may also correct the data during the training phase to ensure correctness of this data, which will form the training data. Tablan in Col. 14 lines 3 – 8 and Fig. 2B, further teaches that if query type 1 is determining a capital city, query type 1 model 292a would be configured to recognize, using the incoming query text (and features based on that incoming query text) the country, state, or other geographic entity whose capital is being sought), each of the plurality of pieces of text-related information having word-related information (Tablan in Col. 14 lines 3 – 8 and Fig. 2B, further teaches that if query type 1 is determining a capital city, query type 1 model 292a would be configured to recognize, using the incoming query text (and features based on that incoming query text) the country, state, or other geographic entity whose capital is being sought), the word-related information serving as information related to each word included in the text and including at least part-of-speech information (Tablan in Col. 10 lines 27 – 60 and Fig. 2A, further teaches that the NER module 260 may parse the query to identify words as subject, object, verb, preposition, etc., based on grammar rules and/or models, prior to recognizing named entities. The identified verb may be used by the IC module 264 to identify intent, which is then used by the NER module 262 to identify frameworks. A framework for an intent of “play” may specify a list of slots/fields applicable to play the identified “object” and any object modifier (e.g., a prepositional phrase), such as {Artist Name}, {Album Name}, {Song name}, etc. The NER module 260 then searches the corresponding fields in the domain-specific and personalized lexicon(s), attempting to match words and phrases in the query tagged as a grammatical object or object modifier with those identified in the database), each of the plurality of pieces of text-related information having a tag which is associated with the word-related information of each word and in which a phrase based on dependency between words is taken into consideration (Tablan in Col. 10 lines 27 – 60 and Fig. 2A, further teaches that the NER module 260 may parse the query to identify words as subject, object, verb, preposition, etc., based on grammar rules and/or models, prior to recognizing named entities. The identified verb may be used by the IC module 264 to identify intent, which is then used by the NER module 262 to identify frameworks. A framework for an intent of “play” may specify a list of slots/fields applicable to play the identified “object” and any object modifier (e.g., a prepositional phrase), such as {Artist Name}, {Album Name}, {Song name}, etc. The NER module 260 then searches the corresponding fields in the domain-specific and personalized lexicon(s), attempting to match words and phrases in the query tagged as a grammatical object or object modifier with those identified in the database),and 
a storage section that stores the generated tagging model (Tablan in Col. 8 lines 16 – 24 and Fig. 2B, further teaches that the query parsing storage 297 may also include one or more query type classifier(s) 291 that may be used by the type classification module 264 to determine a type for an incoming query. The query parsing storage 297 may also include query type models 292a-292n, where each query type model is used by an entity tagger 268 to identify, for query text corresponding to the same query type as the query type model, text portions corresponding to entities mentioned in the query text).  
However, Tablan does not specifically disclose the tagging model including probability-related information and joint probability-related information, the probability-related information serving as information related to a probability that each tag is associated with each word-related information, the joint probability-related information serving as information related to a joint probability, the joint probability serving as a probability of appearance of each tag in which appearance frequencies of a plurality of consecutive tags associated with pieces of word-related information of a plurality of consecutive words in each text are taken into consideration.
Daianu teaches the tagging model including probability-related information and joint probability-related information, the probability-related information serving as information related to a probability that each tag is associated with each word-related information (Daianu in par 0031and Fig. 2A, teaches that predictive model 220 learns a relationship between the historical user features and part-of-speech words, or tags, enhanced by a domain-specific ontology (e.g., constructed and operated by domain-specific ontology module), using a machine learning process. Predictive model 220 can include a decision tree model that computes a plurality of probabilities for each tag as associated with the user feature data. As used herein, a “tag” may be an item of metadata comprising part-of-speech words. Daianu in par 0053, further teaches that the  server 102 operates a predictive model 220 for personalizing the self-help experience, and a training module 206 for training the predictive model 220 through a machine learning process using historical data. The training module 206 can include a model prediction module 206a for predicting tags from the user feature data and a model correlation 206b for correlating user segments (e.g., groups of users with similar user feature data) with tags. The predicted tags are related to the user feature data, and correlated tags are related to the user segment. Once the training process of the model prediction and correlation is complete, the predictive model 220 can merge the predicted tags and correlated tags and generate a respective high-dimensional vector for each object of user feature data),
Daianu teaches the joint probability-related information serving as information related to a joint probability, the joint probability serving as a probability of appearance of each tag in which appearance frequencies of a plurality of consecutive tags associated with pieces of word-related information of a plurality of consecutive words in each text are taken into consideration (Daianu in par 0022, teaches that a natural language processing model is vector space model known as term frequency inverse document frequency (tf-idf), which is a count-based method that computes the statistics of how frequently words co-occur with other neighboring words in a large corpus of text. Daianu in par 0059 – 0067, further teaches that the relationship between the user feature data and tags may be established using a random forest model, which learns the relationship between the features and tags, which then maps tags to the questions that a user has clicked on in the past. During runtime, this learned relationship is used to predict the tag probabilities for each online user leveraging user's feature data. The higher the probability associated with each tag, the greater the likelihood of that user to be linked to question titles that contain the corresponding tags. When the model prediction 206a computes the probabilities associated with each tag, it places more weight on tags related to content that the user has previously clicked on. Model prediction 206a determines how the user feature data relates to the tags which are associated with each user by model correlation 206b. This enables the model prediction 206a to predict the tag probabilities given a set of user feature data. The model prediction 206a thereby provides insights into the type of topics that each individual is most likely to query or click on. For each set of circumstances (e.g., application context such as filing status or particular page or tab of an online application), model correlation 206b models the probabilities linked to each tag, based on the number of customers and their historical behavior within that set of circumstances. For instance, users may be likely to ask about income tax in a “Federal Tax” tab when they have a “pending” e-file status. For example, the following tags and their probabilities may be related to a segment of users who clicked on content in the “Federal Tax” tab: federal with probability 0.9; taxes with probability 0.9; file with probability 0.8; income with probability 0.7; etc. In some examples, the questions in the online community forum 104 are associated with a set of the highest frequency tags occurring within the question text and/or relevant to the question. Then, each set of high frequency tags associated with a question is transformed into a high-dimensional representation, such as a representation defined by a neural probabilistic language (NPL) model (e.g., tf-idf). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings as in Daianu with the teachings as in Tablan in order to facilitate the creation of a model. The motivation for doing so would have been to provide personalized and relevant answers to customers without the need for human assisted help (See Daianu’s Abstract and par 0003 – 0004).

Regarding Claim 2, Tablan in view of Daianu teaches the limitations contained in parent Claim 1. Tablan further teaches:
wherein the word-related information includes the word-related information serving as the information which is related to each word included in the text and includes at least the part- of-speech information (Tablan in Col. 10 lines 27 – 60 and Fig. 2A, further teaches that the NER module 260 may parse the query to identify words as subject, object, verb, preposition, etc., based on grammar rules and/or models, prior to recognizing named entities. The identified verb may be used by the IC module 264 to identify intent, which is then used by the NER module 262 to identify frameworks. A framework for an intent of “play” may specify a list of slots/fields applicable to play the identified “object” and any object modifier (e.g., a prepositional phrase), such as {Artist Name}, {Album Name}, {Song name}, etc. The NER module 260 then searches the corresponding fields in the domain-specific and personalized lexicon(s), attempting to match words and phrases in the query tagged as a grammatical object or object modifier with those identified in the database), and a word itself to which the tag which is associated with the word- related information of each word and in which the phrase based on dependency between words is taken into consideration is attached (Tablan in Col. 10 lines 27 – 60 and Fig. 2A, further teaches that the NER module 260 may parse the query to identify words as subject, object, verb, preposition, etc., based on grammar rules and/or models, prior to recognizing named entities. The identified verb may be used by the IC module 264 to identify intent, which is then used by the NER module 262 to identify frameworks. A framework for an intent of “play” may specify a list of slots/fields applicable to play the identified “object” and any object modifier (e.g., a prepositional phrase), such as {Artist Name}, {Album Name}, {Song name}, etc. The NER module 260 then searches the corresponding fields in the domain-specific and personalized lexicon(s), attempting to match words and phrases in the query tagged as a grammatical object or object modifier with those identified in the database).  

Regarding Claim 3, Tablan in view of Daianu teaches the limitations contained in parent Claim 1. Tablan further teaches:
wherein the number of pieces of the word-related information of each word in a case where an amount of the learning data is greater than a predetermined reference value is made larger than the number of pieces of the word-related information of each word in a case where the amount of the learning data is equal to or less than the predetermined3Docket No. 14979US01 Preliminary Amendmentreference value by including part-of-speech information of a narrow category of the part-of- speech information included in the word-related information of each word in the case where the amount of the learning data is equal to or less than the predetermined reference value.  
Tablan in Col. 13, Lines 32 – 38 and Fig. 3B, teaches that query text 302, feature data 304, answer 306, and type 308 may be considered Previous Query 1 data 310a. The process of Fig. 3A may then be performed for many (e.g., thousands to millions of) previous queries to obtain a robust universe of previous query data for training purposes. The data 310a-310n for the plurality of previous queries may be stored in an overall training corpus 320. Tablan in Cig. 13 lines 50 – 57, further teaches  that each type-specific training corpus will include only data related to previous queries of the particular query type. For example, type 1 training corpus 330-1 will include data 340-1 for previous queries of type 1 (e.g., determining a capital city), type 2 training corpus 330-2 will include data 340-2 for previous queries of type 2 (e.g., determining a spouse), and so on for all the different query types).
Daianu in par 0031, teaches that predictive model 220 learns a relationship between the historical user features and part-of-speech words, or tags, enhanced by a domain-specific ontology (e.g., constructed and operated by domain-specific ontology module), using a machine learning process. In one embodiment, predictive model 220 can include a decision tree model that computes a plurality of probabilities for each tag as associated with the user feature data. As used herein, a “tag” may be an item of metadata comprising part-of-speech words. Daianu in oar 0037, further teaches that data preprocessing module 204 preprocesses the fetched user feature data before sending it to training module 206 as training data for training the predictive model. Data preprocessing module 204 can include feature engineering and data normalization processes to modify the user feature data in order to be prepare the user feature data for the machine learning training model.

	Regarding Claim 4, Tablan teaches a tagging apparatus (See Tablan’s abstract and Col. 3 lines 6 – 10) comprising: 
	a tagging section for attaching, by using the tagging model generated by the tagging model generation apparatus according to Claim 1 (See the above rejection of Claim 1) and 
	word-related information serving as information related to each word included in inputted text, a likely tag to each word in the inputted text Tablan in Col. 18 line 39 – Col. 19 line 7 and Fig. 6, teaches that after input query text 602 is received, the query text is passed to the query feature extractor 295 that outputs input query feature data 604. The input query feature data may include a feature vector representing characteristics of the input query text. The input query feature data 604 (and possibly the input query text 602) is input into the type classification/IC module 264. The type classification/IC module 264 uses the query type classifier(s) 291 (or other model trained to identify the query type) to process the input query feature data 604 (such as the feature vector representing the input query text) and/or the input query text 602 itself to determine the input query type, such as the information being sought by the input query. The type classification/IC module 264 then outputs an indication 608 of the determined query type to a query type model selector 266. The output indication may also include a score associated with one or more query types. The scores and respective query types may be passed to the query type model selector 266. The query type model selector 266 selects the particular query type model 292x from the plurality of preconfigured models 292a-292n that are configured to identify entity text in queries of the specific type for which each respective model is trained. An entity tagging component 268 then uses the selected query type model 292x along with the input query feature data 604 and input query text 602 to identify the text portion(s) in the input query text 602 that correspond to entity(ies)); and 
	an output section for outputting a phrase consisting of a plurality of consecutive words to which predetermined tags are attached by the tagging section or the text in which the tag is attached to each word by the tagging section (Tablan in Col. 19 lines 42 – 52, further teaches that the text output of the entity tagger 268 (along with potentially an indication 608 of the input query type) may be sent to the formatter 299. The formatter 299 may configure output data based on the destination knowledge base 272. That is, the formatter 299 takes the text string(s) output by the entity tagger 268 and the indication 608 of the input query type (along with other possible input data) and formulates a communication to the knowledge base 272, in a format understandable to the knowledge base, that will result in the knowledge base 272 returning the desired answer data).

	Regarding Claim 5, this Claim merely recites a tagging model generation method comprising steps as similarly recited in Claim 1. Accordingly, Tablan in view of Daianu discloses/teaches every limitation of Claim 5, as indicated in the above rejection of Claim 1.

	Regarding Claim 6, this Claim merely recites a tagging model generation method comprising steps as similarly recited in Claim 4. Accordingly, Tablan in view of Daianu discloses/teaches every limitation of Claim 6, as indicated in the above rejection of Claim 4.

	Regarding Claim 7, this Claim merely recites a non-transitory computer readable medium including computer instructions for causing a computer to perform the steps of claim 5. Accordingly, Tablan in view of Daianu discloses/teaches every limitation of Claim 7, as indicated in the above rejection of Claim 1 and 5.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176